Citation Nr: 0516909	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  99-18 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for right knee chondromalacia, including entitlement to a 
rating higher than 20 percent as of January 9, 2003.

2.  Entitlement to an initial rating higher than 10 percent 
for right knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant-veteran




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
December 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which implemented a Board decision 
granting entitlement to service connection for right knee 
chondromalacia and assigned an initial rating of 10 percent 
for that disability.  The veteran appealed the assignment of 
the initial rating.  During the course of this appeal, the RO 
assigned a higher rating of 20 percent for right knee 
chondromalacia from January 9, 2003.  The RO also assigned a 
separate 10 percent rating for right knee instability from 
November 1999.  Because the maximum benefit was not granted 
in the increase and separate rating assigned, the issues of 
entitlement to a higher initial rating and to a higher rating 
as of January 9, 2003, for right knee chondromalacia are 
before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Additionally, the veteran asserts that the separate 
rating for right knee instability should be higher.

The Board notes that in his October 1999 VA Form 9, Appeal to 
Board of Veterans' Appeals, the veteran requested 
compensation benefits as of the date of his discharge from 
service.  He also requested unemployability benefits.  The RO 
had addressed the issue of whether clear and unmistakable 
error was committed in a 1981 denial of compensation benefits 
in an August 1999 rating decision.  It is unclear if the 
October 1999 reference to retroactive benefits was an 
expression of disagreement with that rating decision; the RO 
has not addressed the veteran's October 1999 request for 
retroactive benefits or his request for compensation benefits 
based on unemployability.  Because these issues are not 
before the Board for adjudication at this time, they are 
referred to the RO for appropriate action.



REMAND

The veteran requests a higher initial and current rating for 
right knee chondromalacia and loss of motion, a separate 30 
percent rating for severe instability in the right knee, and 
a separate rating for osteoarthritis of the right knee.

The veteran has undergone periodic treatment for complaints 
of pain and instability in the right knee over the years, but 
does not currently participate in treatment.  He has 
undergone VA examinations of the right knee, but he asserted 
at his October 2004 hearing before the Board that his 
symptoms had increased in severity since the last VA 
examination in February 2004.  In addition, the Board notes 
that the VA examination reports of record include 
inconsistent reporting of instability in the right knee and 
do not include any opinion(s) as to the severity of the right 
knee disability from a functional stand-point.  Moreover, the 
examiner who evaluated the veteran in February 2004 did so 
without the benefit of reviewing the veteran's prior 
examination reports and/or treatment records.  Consequently, 
another examination is requested.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Therefore, this matter is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Schedule the veteran for an 
examination to determine the nature and 
severity of all right knee disabilities.  
The veteran's claims folder must be made 
available to the examiner.  An opinion 
should be expressed as to the type of 
functional impairment, if any, caused by 
pain, loss of motion, instability, 
weakness, etc..  All opinions expressed 
must be supported by complete rationale.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The RO should 
specifically address whether (a) a higher 
initial rating may be assigned as of 
April 1995 for right knee chondromalacia 
and loss of motion, (b) a higher rating 
may assigned as of January 9, 2003, for 
right knee chondromalacia and loss of 
motion, (c) a separate rating for 
stability more severe than slight is 
warranted for any time period, (d) a 
separate rating for osteoarthritis is 
warranted for any time period.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




